UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7373


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LESTER FLETCHER, a/k/a Big Mann,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:05-cr-00179-PJM-1)


Submitted:   February 18, 2010            Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lester Fletcher, Appellant Pro Se. David Ira Salem, Gina Simms,
Assistant United States Attorneys, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lester Fletcher seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues    a     certificate        of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent    “a    substantial         showing       of    the      denial    of      a

constitutional       right.”          28    U.S.C.       § 2253(c)(2)       (2006).          A

prisoner     satisfies        this         standard       by     demonstrating            that

reasonable      jurists     would      find       that    any     assessment        of     the

constitutional       claims      by   the    district      court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Fletcher has

not made the requisite showing.                  Accordingly, we deny Fletcher’s

motion for government funds to hire a private investigator, deny

a certificate of appealability, and dismiss Fletcher’s appeal.

We   dispense      with   oral    argument        because       the   facts   and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED

                                             2